COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE                                                         No. 08-20-00026-CV
                                                  §
  REGGIE A. JACKSON,                                       AN ORIGINAL PROCEEDING
                                                  §
                                Relator.                          IN MANDAMUS
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Eric Shepperd of the County Court at Law No. 2 of Travis County, and concludes

that Relator’s petition for writ of mandamus should be denied for want of jurisdiction. We

therefore deny the petition for writ of mandamus for want of jurisdiction, in accordance with the

opinion of this Court.

       IT IS SO ORDERED THIS 5TH DAY OF FEBRUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.